UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 RAMON HERNANDEZ,                                             :
                                            Plaintiff,        :
                                                              :    21 Civ. 2397 (LGS)
                            -against-                         :
                                                              :          ORDER
 CITY OF NEW YORK, et al.,                                    :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial conference in this matter is scheduled for June 10, 2021.

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan (“CMP”). Dkt. 10.

        WHEREAS, the parties submitted letters concerning Defendants’ proposed motion to

dismiss. Dkt. Nos. 12, 15. It is hereby

        ORDERED that the June 10, 2021, initial conference is cancelled. If the parties believe

that a conference would nevertheless be useful, they should inform the court immediately so the

conference can be reinstated. The CMP will issue in a separate order. The parties’ attention is

particularly directed to the provisions for periodic status letters, that permit the parties to change

internal fact discovery deadlines provided all fact discovery is completed by the date in paragraph

8(a), and the need for a pre-motion letter to avoid cancellation of the final conference and setting

of a trial date. It is further

        ORDERED that by June 29, 2021, Defendants shall file their motion to dismiss. By

July 20, 2021, Plaintiff shall file his response. By July 27, 2021, Defendants shall file their

reply. The parties shall comply with the Court’s Individual and Emergency Rules concerning

motions. It is further

        ORDERED that, regarding settlement discussions, if and when the parties are ready to
proceed with a settlement conference with the assigned Magistrate Judge or with participation in

the District’s Mediation Program, they shall file a joint letter on ECF requesting a referral.

       The parties should be aware that the Court does not stay discovery pending a motion to

dismiss or extend the deadlines for fact discovery absent compelling circumstances, and that the

use of any alternative dispute resolution mechanism does not stay or modify any date in the CMP.



Dated: June 8, 2021
       New York, New York




                                                  2
